11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Larry R. Miller,                                  * From the 161st District
                                                    Court of Ector County,
                                                    Trial Court No. B-128,999.

Vs. No. 11-11-00221-CV                            * August 8, 2013

Ector County Hospital District d/b/a              * Memorandum Opinion by McCall, J.
Medical Center Hospital,                            (Panel consists of: Wright, C.J.,
                                                    McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court=s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Larry R. Miller.